Case 1:21-cr-00385-JEB Document1 Filed 06/03/21 Page 1of3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 28, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.
v. : GRAND JURY ORIGINAL
JARRELL ANDREW GAYDEN, : VIOLATIONS:
: 18 U.S.C. § 922(g)(1)
Defendant. : (Unlawful Possession of a Firearm and

Ammunition by a Person Convicted of a
Crime Punishable by Imprisonment for a
Term Exceeding One Year)
FORFEITURE: 18 U.S.C. § 924(d),
21 U.S.C. § 853(p) and 28 U.S.C. § 2461(c)
INDICTMENT
The Grand Jury charges that:
COUNT ONE
On or about February 19, 2020, within the District of Columbia, JARRELL ANDREW
‘GAYDEN, knowing he had previously been convicted of a crime punishable by imprisonment for
a term exceeding one year, in the Superior Court for the District of Columbia, Criminal Case No.
2014-CF3-000762, did unlawfully and knowingly possess a firearm, that is, a black Sig Sauer
semiautomatic pistol, Model P229, bearing serial number FAM 17064, and did unlawfully and
knowingly receive and possess ammunition, that is, at least two rounds of .357 caliber ammunition,
which had been possessed, shipped and transported in and affecting interstate and foreign
commerce.

(Unlawful Possession of a Firearm and Ammunition by a Person Convicted of a Crime
Punishable by Imprisonment for a Term Exceeding One Year, in violation of Title 18,
United States Code, Section 922(g)(1))
Case 1:21-cr-00385-JEB Document1 Filed 06/03/21 Page 2 of 3

FORFEITURE ALLEGATION

1. Upon conviction of the offense alleged in Count One of this Indictment, the
defendant shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d)
and Title 28, United States Code, Section 2461(c), any firearms and ammunition involved in or
used in the knowing commission of the offense, including but not limited to: one black Sig Sauer
semiautomatic pistol, Model P229 serial number FAM 17064, loaded with an empty magazine; as
well as any firearms and ammunition seized from 6835 Ritchboro Road, District Heights,
Maryland on April 27, 2020, including but not limited to: one black .40cal XD-40 pistol serial
number XD410874 (loaded with 12 rounds of ammunition and one round in the chamber); one
SWAT Firearms SF-15 Model rifle with tan receiver and black upper with magazine, serial number
SF-01930; and assorted rounds of ammunition (including 47 rounds of .45 caliber ammunition and
9 rounds of S&W .40 caliber ammunition).

2. If any of the property described above as being subject to forfeiture, as a result of
any act or omission of the defendant:

(a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or deposited with, a third party;

(c) has been placed beyond the jurisdiction of the Court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property that cannot be subdivided without

difficulty;
Case 1:21-cr-00385-JEB Document1 Filed 06/03/21 Page 3 of 3

the defendant shall forfeit to the United States any other property of the defendant, up to the value
of the property described above, pursuant to Title 21, United States Code, Section 853(p), as
incorporated by Title 28, United States Code, Section 2461(c).

(Criminal Forfeiture, pursuant to Title 18, United States Code, Section 924(d), Title 21,
United States Code, Section 853(p), and Title 28, United States Code, Section 2461(c))

A TRUE BILL:

FOREPERSON.

Cpramnerig > Phillips Dy,

Attorney of the United States in .
and for the District of Columbia.
